Citation Nr: 1744969	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  12-04 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1960 to May 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In September 2012, the Veteran and his wife testified during a videoconference hearing before the undersigned regarding entitlement to increased ratings for disabilities of the fingers of each hand.

In January 2017, the Board issued a decision deciding the finger disability issues.  The Board recognized that TDIU, was raised as an element of the increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Following the January 2017 decision, the Veteran perfected an appeal with regard to the issue of entitlement to service connection for PTSD.

The Veteran's claim for service connection for PTSD is deemed to include a claim for an underlying psychiatric disability, regardless of the diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

I.  Entitlement to Service Connection for PTSD

The Veteran has consistently stated that his PTSD was caused by three different stressors in service-his incarceration in April 1960 at Parris Island, South Carolina; watching a fellow Marine drown while on a training mission in Vieques; Puerto Rico; and being thrown through a door during a fight between Marines in 1961 or 1962.  

In October 2016, AOJ made a formal finding on a lack of information ("memorandum") required to verify stressors.  The finding was based on several statements made by the Veteran and his private physician between November 2013 and September 2016.  In a letter dated September 9, 2016, the RO asked the Veteran to provide specific information including names, dates, and places to assist in verifying his stressors.  While the Veteran did not respond to the September 9, 2016 request, he and his private medical practitioner had provided the requested information on August 31, 2016.  While the Veteran reported the drowning occurred in 1962, and other reports indicate it took place in 1962; VA would have a duty to research both periods.  See Gagne v. McDonald, 27 Vet. App. 397, 403 (2015)  

The Veteran has submitted examination reports from medical professionals indicating various diagnoses, including PTSD and mood disorder.  One examiner seemed to attribute the psychiatric disability to pre-service traumas while another has linked PTSD to the in-service drowning.  Earlier, a VA examiner found no current psychiatric disability.  An examination is needed to clarify whether the Veteran has a current psychiatric disability related to service.

II.  Entitlement to a TDIU

In its January 2017 remand, the Board directed the RO, in part, to forward the Veteran's claims file to the Director, Compensation Service to consider whether he was entitled to TDIU under the provisions of 38 C.F.R. § 4.16(b) (2016), where a claimant does not meet the disability percentage requirements for TDIU under 38 C.F.R. § 4.16(a) (2016).

There is no evidence that the claims file was forwarded to the Director of Compensation Services for consideration.  

Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.
      
2. The AOJ should attempt to verify the alleged stressors concerning the imprisonment of the Veteran, drowning death of the Veteran's friend, and the Veteran's involvement in a fight between fellow Marines.  Any response should be documented in the claims file. 
      
3. After the above development has been completed to the extent possible, afford the Veteran a VA examination by a psychologist or psychiatrist to determine whether a current psychiatric disability was caused or aggravated by in-service stressors.  The record, to include a copy of this Remand, must be reviewed by the examiner. 
      
a) The examiner should identify all of acquired psychiatric disorders that have been present at any time since 2013, even if not shown on the current examination.  These should be treated as current disabilities.
      
b) The examiner should specifically state whether the Veteran meets the criteria for a diagnosis of PTSD and if so, the examiner should identify the stressors supporting the diagnosis.
      
c) For each current psychiatric disorder, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater degree of probability) caused or aggravated by a stressor, disease or injury in military service.
      
The examiner should provide reasons for these opinions.  The examiner must consider the Veteran's statements describing his in-service experiences and the onset and continuity of psychiatric symptomatology.
      
4. Next, even if no formal application for a TDIU is received, forward the Veteran's claims file to the Director, Compensation Service to consider whether the Veteran is entitled to TDIU, on an extraschedular basis or if TDIU is not warranted on that basis; whether a combined effects extraschedular rating is warranted.

6. If any benefit sought on appeal remains denied, issue a supplemental statement of the case. Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




